In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-09-00179-CR
                                                ______________________________
 
 
                                     THE STATE OF
TEXAS, Appellant
 
                                                                V.
 
                                 TONI ANTWORN ROBERTS, Appellee
 
 
                                                                                                  

 
 
                                      On Appeal from the 402nd
Judicial District Court
                                                             Wood County, Texas
                                                       Trial Court
No. 20,624-2009
 
                                                     
                                             
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                            Memorandum Opinion by Justice Moseley




                                                     MEMORANDUM 
OPINION
 
            The State of
Texas, appellant, has filed with this Court a motion to dismiss its
appeal.  See Tex. R. App. P.
42.2(a); State v. Miles, 994 S.W.2d
410 (Tex. App.─Waco 1999, no pet.). 
As authorized by Rule 42.2, we grant the motion.  See
Tex. R. App. P. 42.2.
            Accordingly,
we dismiss the appeal.
 
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January
19, 2010
Date Decided:             January
20, 2010
 
Do Not Publish